DETAILED ACTION
Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed May 20th 2022, claims 1-22 are pending for examination with a September 15, 2013 priority date under 35 USC §120 and 35 USC §119(e).
	By way of the present Amendment, claims 1 and 8-12 are amended. Claims 3, 6-7, and 16-17 are canceled.  Rejections to claims 1-2, 4-15, and 18-22 under 35 USC §112(a) are withdrawn.

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 depends on a canceled claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14-15, and 18-22 are rejected under 35 U.S.C. §103 as being unpatentable over Heath (US 2014/0006129), hereinafter Heath, in view of Wyatt (US 2012/0192220), hereinafter Wyatt, and further in view of Kim (WO 2012/153996), hereinafter Kim.

Claim 1
“A channel distribution system allowing an individual content consumer to modify content viewed by him or herself, the system comprising: a first channel carrying channel content to the content consumer” Heath [0117] discloses “Channels, a distributed social network channel is an Internet social network service that is decentralized and distributed across different providers” and Heath [0231] discloses “Social Distribution Channels”;

“an interactive receiver device for receiving the content and presenting to said content consumer, the interactive receiver device comprising an interface for allowing said consumer to interact with the device to alter content received by said consumer” Wyatt [0106] discloses “touch screen”, and Wyatt [0012][0013] discloses “FIG. 2…user-generated content during programming being transmitted by a television channel or network…FIG. 3…a web page interface for recording video for uploading to an online service for transmitting video on television or over the Internet”;

“wherein the first channel further comprises a broadcast label, the label comprising one member of the group consisting of an audible and a visual insertion, the label being superimposed on the content for a predetermined time interval” Kim [0151] discloses “the user may select a time period applied for the 3D conversion setting which is inputted by using the popup window 410 displayed on the screen 400 in the channel change”; the “superimposed” feature is inherently disclosed in the “popup window” disclosure;

“the label inviting the content consumer to interact with the content, the label being combined with an interactive link, the interactive link comprising a digital instruction to the interactive receiver device” Wyatt [0089] discloses “links” and “hyper-link”,
“the digital instruction containing operating information to modify play of said channel content at said content consumer individually in response to a consumer interaction via said interface provided that said consumer action coincides with said predetermined time interval, the modification being specific to said content consumer and said first channel and comprising: inserting information contextually related to currently playing content, thereby to provide individualized content play in said first channel for said content consumer” Kim [0151] discloses “the user may select a time period applied for the 3D conversion setting which is inputted by using the popup window” and Kim claim 3 recites “displaying a popup window for inputting from the user whether or not the 2D/3D conversion is performed in the change of the receiving channel”.

Heath, Wyatt, and Kim disclose analogous art. However, Heath does not spell out the “label superimposed on the content” and “interactive link” features as recited above. These features are disclosed in Kim and Wyatt respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Wyatt and Kim into Heath to enhance its interactive linking functions.

Claim 4
“a user client for consumers being recipients of the first channel, the client being configured to control play of the first channel” Heath [0231] discloses “Social Distribution Channels” and Heath [0118] discloses “cloud computing is the delivery of computing and storage capacity as a service to a heterogeneous community of end-recipients”.

Claim 5
“wherein the control of play comprises one member of the group consisting of: using channel content to affect further content, directing the first channel to deliver internet content, directing the first channel to interact with a given communication device, directing the first channel to interact with a given computer, and directing the first channel to interact with a navigational device” Heath [0117] discloses “Channels, a distributed social network channel is an Internet social network service that is decentralized and distributed across different providers” and Heath [0118] [0396] discloses “cloud computing is the delivery of computing and storage capacity as a service to a heterogeneous community of end-recipients… Internet-distributed and broadcast distributed content”.

Claim 14
“wherein the user client is configured to treat data being received from a smartphone as an additional channel” Heath [0192] discloses “mobile phone”.

Claim 15
“wherein the content is video content and the broadcast label comprises a visual invitation” Heath [0166] discloses “dedicated visual GUI elements (icons, buttons, etc.) provide for users or members the options to ‘like’ certain persons, groups, pages, status, posts, comments, published links, videos, photos, etc.”

Claim 18
“a recording application for recording information from the environment, the environment including the content, the information identified according to predetermined criteria” Wyatt [0030] discloses “User 12 may use any suitable recording device to record video, audio and still images or photographs”.

Claim 19
“configured to play back the recorded information” Heath [0293] discloses “MP3 players” which includes fast forward control, fast back control, and play back of content playing.

Claim 20
“wherein the predetermined criteria define contact information, the system being configured to use the recorded information in order to make contact” Heath [0166] discloses “users or members the options to ‘like’ certain persons, groups, pages, status, posts, comments, published links, videos, photos, etc., thus displaying their personal attraction, acknowledgement or sympathy with the ‘liked’ object and this ‘liked’ status will be constantly displayed”.

Claim 21
“device location information, thereby to modify play according to a current location of said device” Wyatt [0074]
discloses “broadcast server 42 uses information from the program and traffic servers maintained by the uplink facility,… the traffic server 42, or at a location that can be reliably accessed during playout”.

Claim 22
“configured to buffer said content play during said play modification” Wyatt [0074] discloses “broadcast
server 42 uses information from the program and traffic servers maintained by the uplink facility.… the traffic server 42, or at a location that can be reliably accessed during playout”. The “buffer” is inherently disclosed in Wyatt when the playout changed according to the location.

Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Heath (US 2014/0006129), hereinafter Heath, in view of Wyatt (US 2012/0192220), hereinafter Wyatt, and Kim (WO 2012/153996), hereinafter Kim, and further in view of Deane et al. (US 2007/0005385), hereinafter Deane.

Claim 2
“wherein silent periods are added to a channel for subsequent addition of content to the respective channel” Deane [0043] discloses a playout video server that “final changes may be made to the content, such as adding breaks for commercials”.

Heath, Wyatt, Kim, and Deane disclose analogous art. However, Heath does not spell out the “silent periods” feature as recited above. It is disclosed in Deane. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of
Deane into Heath to enhance its interactive linking functions.

Claims 8-13 are rejected under 35 U.S.C. §103 as being unpatentable over Heath (US 2014/0006129), hereinafter Heath, in view of Wyatt (US 2012/0192220), hereinafter Wyatt, and Kim (WO 2012/153996), hereinafter Kim, and further in view of Koponen (US 2013/0212244), hereinafter Koponen.

Claim 8
“a user client configured to control content play to pass between two subsidiary channels of a shared main channel” Koponen Figure 53 depicts “an example managed switching element to which several controllers have established several communication channels to send updates to the managed switching element” and [0128] discloses “the managed switching element communication interface that the operating system of a network controller establishes a communication channel (e.g., a Remote Procedure Call (RPC) channel)”.

Heath, Wyatt, Kim, and Koponen disclose analogous art. However, Heath does not spell out the “content pass from a main channel to a subsidiary channel” feature as recited above. It is disclosed in Koponen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Koponen into Heath to enhance its interactive distribution functions.

Claim 9
“wherein the user client is configured to return play to a main channel at one member of the group consisting of: multiple predetermined play positions within channel content, a content play position reached when leaving the channel and a current content play position” Heath [0380] discloses “a geospatial attribute can be the ability to save and/or bookmarks geo-visualization states defines by various combinations of underlying mar tiles and overlying layers and features for easily returning to such states as opposed to having to
recreate the same filter query to return to a prior state”.

Claim 10
“wherein the user client further comprises a content fast forward control and a content fast back control” Deane [0028][0029] disclose video playing systems, which inherently discloses fast forward and fast back
controls.

Claim 11
“a control to obtain content from Internet addresses, wherein a list of available internet addresses are provided by one member of the group consisting of being preloaded, being obtained from an indicated location, being provided within a link, and being obtained from a separate device” Heath [0309] discloses “internet URLs” and Heath [0396] discloses “Internet-distributed and broadcast distributed content”.

Claim 12
“a control to obtain content from Internet addresses, wherein an internet address is identified following identification input from a user” Heath [0309] discloses “internet URLs” and [0396] discloses “Internet-distributed and broadcast distributed content”. The “an internet address is identified following identification input from a user” is reciting a user’s action and therefore not cited.

Claim 13
“wherein internet site content is presented using predetermined presentation styles” Heath [0309] discloses “Internet URLs” and Heath [0396] discloses “Internet-distributed and broadcast distributed content”. All URLs contents display in a “predetermined style”.

Response to Arguments
	Applicant's arguments filed May 20th 2022 have been fully considered but they are not
persuasive.
Applicant argues that “Claim 1 now clearly defines that switching is within the confines of the first channel. Thus the links provide information to modify the content play of the channel itself and are not similar to a playlist where switching between one channel and another is taught”, then continues to argue about the differences between the claim 1 recitations and playlists. Accordingly, a newly cited prior art reference, Kim, is applied in the present Office action in light of the present claim amendments. 
However, the argued feature of “the overall scope of the original channel is maintained, and the content of the original channel continues to characterize the play overall. What is changed for the individual user who interacts with the label is the short term play around the time that the interaction occurs” is not recited in the pending claims, at least, is not clearly recited in the pending claims.
Particularly, the “consumer action coincides with said predetermined time interval” feature is unclear. It is unclear if the inviting label appears for a predetermined time duration or at a predetermined point of time? Further, it is also unclear if the inviting label appears without consumer’s initiation? If so, when and why does the inviting label appear as a preview window on a display screen?
Lastly, the “inserting” feature is also unclear if the inserted contextual information is displayed in the “first channel”? In other words, if the content of the original first channel is maintained, how does contextual information is inserted into the content of the first channel? 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUAY HO/
Primary Examiner, Art Unit 2175